1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8    KAVASIO K. HALL,                                  )   Case No.: 1:18-cv-00272-AWI-SAB (PC)
                                                       )
9                     Plaintiff,                       )
                                                       )   ORDER GRANTING DEFENDANTS’ MOTION
10            v.                                           TO MODIFY THE DISCOVERY AND
                                                       )
                                                           SCHEDULING ORDER
11                                                     )
     VASQUEZ, et.al.,
                                                       )   [ECF No. 34]
12                    Defendants.                      )
                                                       )
13                                                     )
                                                       )
14                                                     )
15            Plaintiff Kavasio K. Hall is appearing pro se and in forma pauperis in this civil rights action
16   pursuant to 42 U.S.C. § 1983.
17            Currently before the Court is Defendants’ motion to modify the discovery and scheduling order,
18   filed June 14, 2019.
19            Good cause having been presented, it is HEREBY ORDERED that the deadline to file a motion
20   for summary judgment for failure to exhaust the administrative remedies shall be filed on or before July
21   19, 2019. All other provisions of the Court’s January 15, 2019, discovery and scheduling order remain
22   in full force and effect.
23
24   IT IS SO ORDERED.
25
     Dated:        June 17, 2019
26                                                         UNITED STATES MAGISTRATE JUDGE
27
28

                                                           1
